      Case: 1:19-cv-02604-WHB Doc #: 24 Filed: 03/31/21 1 of 8. PageID #: 786




                      IN THE UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF OHIO

                                   EASTERN DIVISION



DIANA E. EDDY-FIEBIG,                         )   CASE NO. 1:19-CV-02604
                                              )
                                              )
             Plaintiff,
                                              )   MAGISTRATE JUDGE
                                              )   WILLIAM H. BAUGHMAN, JR.
      v.
                                              )
                                              )   MEMORANDUM             OPINION       AND
COMMISSIONER              OF      SOCIAL
                                              )   ORDER
SECURITY,
                                              )
                                              )
             Defendant.

                                       Introduction


       Before me1 is an action by Diana E. Eddy-Fiebig under 42 U.S.C. § 405(g) seeking

 judicial review of the 2018 decision the Commissioner of Social Security that denied Eddy-

 Feibig’s 2017 application for disability insurance benefits and 2016 application for

 supplemental security income.2 The Commissioner has answered3 and filed the transcript

 of the administrative record.4 Pursuant to my initial5 and procedural6 orders, the parties



 1
   The parties have consented to my exercise of jurisdiction and the matter was transferred
 to me by United States District Judge Benita Y. Pearson. ECF No. 21.
 2
   ECF No. 1.
 3
   ECF No. 9.
 4
   ECF No. 10.
 5
   ECF No. 6.
 6
   ECF No. 11.

                                             1
     Case: 1:19-cv-02604-WHB Doc #: 24 Filed: 03/31/21 2 of 8. PageID #: 787




have filed briefs,7 together with supporting charts8 and fact sheets.9 The parties have also

met and conferred with the goal of reducing or clarifying the issues10 and have participated

in a telephonic oral argument.11


       For the following reasons, the decision of the Commissioner will be affirmed.


                                           Facts


The ALJ’s Decision


       Eddy-Fiebig was born in 1986,12 has an associate’s degree13 and lives with her

husband and children.14 She has past relevant work as an office clerk and sales clerk,15

although she has not engaged in substantial gainful activity since December, 2010.16


       The ALJ found that she has the following severe impairments:


       Degenerative disc disease, fibromyalgia, carpal tunnel syndrome, undifferentiated
       arthritis, obesity, major depressive disorder, generalized anxiety disorder, attention
       deficit disorder, and personality disorder.17




7
  ECF Nos. 13 (Eddy-Fiebig brief), 17 (Commissioner brief), 18 (Eddy-Fiebig reply).
8
  ECF No. 17, Attachment 1 (Commissioner chart).
9
  ECF No. 14 (Eddy-Fiebig fact sheet).
10
   ECF No. 19.
11
   ECF No. 23.
12
   Tr. at 24.
13
   Id. at 16.
14
   Id.
15
   Id. at 23.
16
   Id. at 13.
17
   Id.

                                             2
     Case: 1:19-cv-02604-WHB Doc #: 24 Filed: 03/31/21 3 of 8. PageID #: 788




       The ALJ then considered if any of Eddy-Feibig’s impairments met or equaled a

listing.18 After reviewing the evidence as it pertains to listings related to specific severe

impairments, the ALJ then evaluated obesity and fibromyalgia according to the regulations

since these impairments do not have separate, specific listings.19 She noted that no treating

or examining physician mentioned findings, nor did the evidence show any medical

findings, that would show any impairment met or medically equaled a listing.20


       After considering the record, the ALJ found that Eddy-Feibig has the residual

functional capacity (RFC) for light work with the following exceptions:


       The claimant can lift and/or carry 20 pounds occasionally and 10 pounds frequently.
       The claimant can stand and/or walk for six hours in an eight-hour workday and sit
       for six hours but with a sit/stand option every hour that lasts for five minutes but is
       not leaving the workstation. The claimant can occasionally climb stairs or ramps,
       no ladders, ropes, or scaffolding, frequently balance or stoop, and occasionally
       kneel, crouch and crawl. The claimant can bilaterally reach in front frequently, but
       only occasionally reach overhead. The claimant can frequently handle, finger, and
       feel. The claimant must not be exposed to extreme cold or humidity. The claimant
       can perform simple routine tasks with simple short instructions, simple decisions,
       few workplace changes, no fast pace production quota, and occasional interaction
       with the public.21
       After determining that Eddy-Feibig could not perform her past relevant work,22 the

ALJ obtained testimony from a vocational expert (VE) that a person with Eddy-Fiebig’s

age, education, past relevant work and RFC could perform the jobs of garment sorter, mail




18
   Id. at 14.
19
   Id.
20
   Id. at 14-17.
21
   Id. at 17.
22
   Id. at 23.

                                              3
     Case: 1:19-cv-02604-WHB Doc #: 24 Filed: 03/31/21 4 of 8. PageID #: 789




clerk, and folder, and that those jobs are available in significant numbers in the national

economy.23 Accordingly, Eddy-Fiebig was found not disabled.24


       Issues for judicial review


       Eddy-Fiebig raises three issues on judicial review:


              1.      The ALJ failed to apply the correct legal standards.


              2.     The ALJ’s determination regarding credibility was not supported by
       substantial evidence.
              3.      The ALJ did not meet her burden at Step Five.25
       As to the first issue, Eddy-Fiebig contends that the various non-severe impairments

– gastritis, thyroid nodule, greater trochanteric bursitis, lateral epicondylitis, hypertension

and right shoulder quadrilateral space syndrome – are all documented as being treated by

her physicians and impose greater limitations, especially on her upper extremities, than the

ALJ recognized.26 Further, she maintains that the ALJ did not fully consider the effects of

her obesity, as required under the regulations, and also failed to properly consider the

effects of her fibromyalgia, as required under the relevant regulation.27 Moreover, she

asserts that the ALJ erred by failing to find that some combination of her severe

impairments equaled the criteria of any listing.28



23
   Id. at 24-25.
24
   Id.at 25.
25
   ECF No. 13 at 1.
26
   Id. at 12.
27
   Id. at 12-13.
28
   Id. at 13.

                                              4
     Case: 1:19-cv-02604-WHB Doc #: 24 Filed: 03/31/21 5 of 8. PageID #: 790




       In addition, she argues here that the ALJ erred by giving only partial weight to the

opinions of the state agency reviewing physicians and to the opinion of the treating

rheumatologist, while giving considerable weight to the opinion of the consultative

psychologist.29 She also alleges that the ALJ “failed to consider” an observation from an

examining psychologist and “ignored” statements from a treating rheumatologist.30 In

particular, she contends that the ALJ committed reversible error by assigning only partial

weight to the symptoms described by her treating rheumatologist, Dr. Gheorghe Ignat.31


       As to the second issue, Eddy-Fiebig maintains that the ALJ did not properly evaluate

the medical evidence nor make a “defensible determination” as to whether Eddy-Fiebig’s

testimony was credible.32 Specifically, she argues that her subjective complaints are

supported by objective medical evidence: an EEG, x-rays revealing degenerative disc

disease, an x-ray showing left hip osteoarthritis, tender point findings, a cervical MRI, an

MRI of her arm and a nerve conduction study documenting early carpal tunnel syndrome.33


       In her final argument as to Step Five, Eddy-Fiebig contends that her symptoms,

which she argued above, should have been credited and the objective evidence show she

cannot engage in substantial gainful activity on a sustained basis.34 She also points out that




29
   Id. at 14.
30
   Id. at 14-15.
31
   Id. at 15-17.
32
   Id. at 19.
33
   Id. at 19-20.
34
   Id. at 21.

                                              5
     Case: 1:19-cv-02604-WHB Doc #: 24 Filed: 03/31/21 6 of 8. PageID #: 791




her carpal tunnel syndrome and other extremity limitations preclude her from handling and

fingering on more than an occasional basis.35


                                         Analysis


       I observe initially that the issues here are considered under the well-established

substantial evidence standard, which need not be restated.


       The finding of various non-severe impairments is not challenged. Eddy-Freibig now

argues for greater limitations from these impairments.36 Further, she argues that the finding

that the bursitis caused significant limitations in the use of her arms is “misguided” since

the bursitis concerns her hips.37 The Commissioner, for his part, concludes that even if the

ALJ should have considered these impairments “severe,” any error was harmless because

the ALJ addressed these impairments throughout the opinion.38


       To that point, the ALJ’s explicit statement that she considered whether Eddy-Feibig

met or equaled a listing both as to an individual impairment and as a combination of

impairments is sufficient to show she made that analysis.39 Further, the finding that Eddy-




35
   Id.
36
   ECF No. 17 at 2.
37
   Id. at 2.
38
   Id. at 3 (citing Nejat v. Comm’r, 359 Fed. Appx. 451, 457 (6th Cir. 2009).
39
   Id. at 4 (citing Booth v. Comm’r, 2009 WL 580312, at *6 (N.D. Ohio Mar. 5, 2009)
(citation omitted).

                                             6
     Case: 1:19-cv-02604-WHB Doc #: 24 Filed: 03/31/21 7 of 8. PageID #: 792




Freibig’s impairments did not meet or equal a listing was supported by the opinions of two

consulting physicians, which the ALJ could rely upon.40


       Moreover, the ALJ fully discussed the medical evidence when considering the

limitations of the RFC. In particular:


              1.     Imaging showed degenerative changes in the back, but examinations
       consistently showed normal strength in her legs, range of motion and reflexes;41
              2.    Imaging showed carpal tunnel syndrome, but no evidence of ulnar
       nerve entrapment and no evidence of peripheral neuropathy;42
              3.     Obesity was recognized as a severe impairment, but “examining
       physicians consistently found that she appeared healthy and maintained normal
       physical functioning despite her obesity;43
              4.     Fibromyalgia was discussed and the tender point examination was
       referenced but notes from the treating physician showed she was improving and her
       medications were helping, and that reports of pain existed alongside normal
       neurological exams.44
       As to Dr. Ignat, Eddy-Fiebig’s treating physician, he did not provide a medical

opinion to be weighed.45 Rather, Dr. Ignat provided a statement that he was treating Eddy-

Fiebig for fibromyalgia and that her symptoms included fatigue, pain, stiffness, swelling,

and flareups.46 As such, this statement did not opine on any work-related functional

limitations.47 Further, neither were Dr. Ignat’s treatment notes a functional opinion that the


40
   Id. at 5 (citing Wamsley v. Comm’r, 2018 WL 6732868, at *3 (N.D. Ohio Nov. 14, 2018),
report and recommendation adopted by 2019 WL 580571 (N.D. Ohio Feb. 13, 2019).
41
   ECF No. 17 at 6 (citing record).
42
   Id. at 7 (citing record).
43
   Id. (citing record).
44
   Id. at 8 (citing record).
45
   Id. at 9.
46
   Id. (citing record).
47
   Id.

                                              7
     Case: 1:19-cv-02604-WHB Doc #: 24 Filed: 03/31/21 8 of 8. PageID #: 793




ALJ was obligated to weigh and analyze.48 Moreover, Eddy-Feibig could have requested a

detailed functional opinion from Dr. Ignat, but did not.49


       Finally, as to the analysis of Eddy-Feibig’s credibility, the ALJ is not required to

analyze all the regulatory factors related to credibility so long as substantial evidence

supports the finding.50 Here, the ALJ’s analysis of the medical evidence and of Eddy-

Feibig’s daily activities, along with the fact that the symptoms of her fibromyalgia

responded to treatment, supports the finding on credibility that should here be accorded

great deference.51


                                        Conclusion


       Therefore, for the reasons stated, the decision of the Commissioner is affirmed.


       IT IS SO ORDERED.


Dated: March 31, 2021                            s/William H. Baughman Jr.
                                                 United States Magistrate Judge




48
   Id. at 10.
49
   Id.
50
   Felinsky v. Bowen, 35 F.3d 1027 (6th Cir. 1994).
51
   Id. at 13-14 (citing McDaniel v. Saul, 2020 WL 511988, at *16-17 (N.D. Ohio Jan.30,
2020).

                                             8
